DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Patent Application No. 10-2018-0133896 filed on 11/02/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020 has been placed in record and considered by the examiner.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chendamarai et al. (US20170346605, of IDS, hereinafter ‘CHENDAMARAI’).
Regarding claim 1, CHENDAMARAI teaches a method of performing communication by a terminal in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the method comprising:
storing feedback information for data transmitted from a base station in at least one hybrid automatic repeat request (HARQ) process (Para [0068]: HARQ feedback may be stored in a buffer. (Para [0071]) An sPUCCH may also carry an ACK or NACK for those subframes in which a particular downlink transmission is received and HARQ feedback for that particular downlink transmission is provided at least 4 subframes later)(Fig. 4 at 405 DL Data received, Para [0093]) At 415 and/or at 430  UE 115-b may transmit HARQ feedback in response to the downlink data transmission);
receiving control information including an indication of feedback triggering (Fig. 4, 410 ID Trigger, 420 Request, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback. (Para [0055]) The use of different control channels may be based on signals received from a base station, such as a trigger, or a grant that enables a UE to transmit to the base station during a transmission opportunity (TxOP)); and
transmitting the stored feedback information based on the indication of the feedback triggering (Fig. 4, 415 Feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission--or, in the cases where the trigger was identified, based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request).

Regarding claim 6, CHENDAMARAI teaches a method of performing communication by a base station in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the method comprising:
transmitting data to a terminal (Fig. 4, 405 DL Data, Para [0093]: At 405, base station 105-b may transmit, and UE 115-b may receive, a downlink data transmission using resources of a shared RF spectrum band during a first TxOP);
transmitting, to the terminal, control information including an indication of feedback triggering (Fig. 4, 410 ID Trigger, 420 Request, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback. (Para [0055]) The use of different control channels may be based on signals received from a base station, such as a trigger, or a grant that enables a UE to transmit to the base station during a transmission opportunity (TxOP)); and
receiving feedback information for data in at least one hybrid automatic repeat request (HARQ) process based on the indication of the feedback triggering, the data being among the transmitted data (Fig. 4, 415 Feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission--or, in the cases where the trigger was identified, based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request).

Regarding claim 8, CHENDAMARAI teaches a terminal (Fig. 9, Para [0117]: Device 905, an example of UE 115. See Fig. 4) for performing communication in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) , the terminal comprising:
at least one buffer (Fig. 9, Memory 925 of Device 905);
a transceiver (Fig. 9, Transceiver 935 of Device 905); and
a processor coupled with the transceiver and the at least one buffer (Fig. 9, Processor 920 of Device 905 coupled with Memory 925 and Transceiver 935 through 910 link), and configured (Para [0119]: Processor 920 may be configured to execute computer-readable instructions stored in a memory (e.g., memory 925) to perform various functions (e.g., functions or tasks supporting HARQ feedback)) to:
store, in the at least one buffer, feedback information for data transmitted from a base station in at least one hybrid automatic repeat request (HARQ) process (Para [0068]: HARQ feedback may be stored in a buffer. (Para [0071]) An sPUCCH may also carry an ACK or NACK for those subframes in which a particular downlink transmission is received and HARQ feedback for that particular downlink transmission is provided at least 4 subframes later)(Fig. 4 at 405 DL Data received, Para [0093]) At 415 and/or at 430  UE 115-b may transmit HARQ feedback in response to the downlink data transmission);
control the transceiver to receive control information including an indication of feedback triggering (Fig. 4, 410 ID Trigger, 420 Request, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback. (Para [0055]) The use of different control channels ; and
control the transceiver to transmit the stored feedback information based on the indication of the feedback triggering (Fig. 4, 415 Feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission--or, in the cases where the trigger was identified, based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request).

Regarding claim 13, CHENDAMARAI teaches a base station (Fig. 13, Para [0139]: Device 1305 an example of base station 105. See Fig. 4) for performing communication in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the base station comprising:
a transceiver (Fig. 13, Para [0140]: transceiver 1335 of Device 1305); and
a processor coupled with the transceiver (Fig. 13, Para [0140]: Processor 1321 of Device 1305 coupled to Transceiver 1335 through 1310) and configured to control the transceiver (Para [0141]: Processor 1320 may be configured to execute computer-readable instructions stored in memory 1325 to perform various functions (e.g., functions or tasks supporting HARQ feedback)) to:
transmit data to a terminal (Fig. 4, 405 DL Data, Para [0093]: At 405, base station 105-b may transmit, and UE 115-b may receive, a downlink data transmission using resources of a shared RF spectrum band during a first TxOP);
transmit, to the terminal, control information including an indication of feedback triggering (Fig. 4, 410 ID Trigger, 420 Request, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback. (Para [0055]) The use of different control channels may be based on signals received from a base station, such as a trigger, or a grant that enables a UE to transmit to the base station during a transmission opportunity (TxOP)); and
receive feedback information for data in at least one hybrid automatic repeat request (HARQ) process based on the indication of the feedback triggering, the data being among the transmitted data (Fig. 4, 415 Feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission--or, in the cases where the trigger was identified, based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request).

claim 15, CHENDAMARAI teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (Fig. 9, Software 930 in Memory 925 of Device 905, an example of UE 115 (see Fig. 4), Para [0121]: Software 930 may include code to implement aspects of the present disclosure, including code to support HARQ feedback in unlicensed RF spectrum. Software 930 can be stored in a non-transitory computer-readable medium such as system memory or other memory. In some cases, software 930 may not be directly executable by processor 920 but may cause a computer (e.g., when compiled and executed) to perform functions described herein), the method comprising:
storing feedback information for data transmitted from a base station in at least one hybrid automatic repeat request (HARQ) process (Para [0068]: HARQ feedback may be stored in a buffer. (Para [0071]) An sPUCCH may also carry an ACK or NACK for those subframes in which a particular downlink transmission is received and HARQ feedback for that particular downlink transmission is provided at least 4 subframes later)(Fig. 4 at 405 DL Data received, Para [0093]) At 415 and/or at 430  UE 115-b may transmit HARQ feedback in response to the downlink data transmission);
receiving control information including an indication of feedback triggering (Fig. 4, 410 ID Trigger, 420 Request, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback. (Para [0055]) The use of different control channels may be based on signals received ; and
transmitting the stored feedback information based on the indication of the feedback triggering (Fig. 4, 415 Feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission--or, in the cases where the trigger was identified, based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 9, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai et al. (US20170346605, of IDS, hereinafter ‘CHENDAMARAI’) in view of Xia et al. (US20170135080, of IDS, hereinafter ‘XIA’).
Regarding claim 2, CHENDAMARAI teaches wherein the feedback information is stored in a hard buffer from among a plurality of buffers including the hard buffer and a soft buffer (Para [0063]: In Incremental Redundancy HARQ, 
CHENDAMARAI does not explicitly disclose a soft buffer.
XI teaches a soft buffer (Para [0006] The total number N.sub.soft of soft channel bits in the downlink capability of the terminal category represents a capability of processing a HARQ (Hybrid Automatic Repeat Request) by a terminal, and determines that the terminal has a buffer that can store N.sub.soft bits. (Para [0007] When a terminal receives a transport block that is transmitted for the first time, the terminal attempts to decode received data. If the data of the transport block is decoded successfully, the successfully decoded data is submitted to a higher layer (implying hard buffer) for further processing; if the data of the transport block fails to be decoded, the terminal replaces data stored in a buffer (soft buffer) corresponding to a HARQ process with the data that the terminal is attempting to decode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of XIA to the system of CHENDAMARAI in order to take the advantage of method improving decoding accuracy of a terminal performing reliable decoding for initial transmission (or retransmission) (XIA: ABSTRACT).

Regarding claim 3, CHENDAMARAI teaches storing at least one code block (CB) that was decoded among the data transmitted from the base station (Para [0063]: In Incremental Redundancy HARQ, incorrectly received data may be stored in a buffer and combined with subsequent transmissions to improve the overall likelihood of successfully decoding the data. (see Para [0063]) NACK indicating a failed attempt to decode the information. (Para [0071]) An sPUCCH may also carry an ACK or NACK for those subframes which meet a HARQ feedback timeline (e.g., an N+4 timeline, where N is the subframe in which a particular downlink transmission is received and HARQ feedback for that particular downlink transmission is provided. (Fig. 4, Para [0093]) At 405, base station 105-b may transmit, and UE 115-b may receive, a downlink data transmission. At 415, UE 115-b may transmit HARQ feedback in response to the downlink data transmission).
CHENDAMARAI does not explicitly disclose storing at least one code block (CB) that was successfully decoded.
In an analogous art, XIA teaches storing at least one code block (CB) that was successfully decoded (Para [0007]: When a terminal receives a transport block that is transmitted for the first time, the terminal attempts to decode received data. If the data of the transport block is decoded successfully, the successfully decoded data is submitted to a higher layer for further processing; if the data of the transport block fails to be decoded, the terminal replaces data stored in a buffer corresponding to a HARQ process with the data that the terminal is attempting to decode).
XIA: ABSTRACT).

Regarding claim 5, CHENDAMARAI teaches wherein storing the feedback information comprises storing identification information for the at least one CB that was decoded in a hard buffer and storing identification information for at least one CB that was not successfully decoded in a soft buffer (Para [0063]: In Incremental Redundancy HARQ, incorrectly received data may be stored in a buffer (soft buffer, implicit) and combined with subsequent transmissions to improve the overall likelihood of successfully decoding the data. (Para [0068]) HARQ feedback may be stored in a buffer (hard buffer) to be made available for retransmission. (Para [0072-0073]) HARQ feedback may be based on a HARQ process identity (ID) (implying HARQ process ID for incorrectly received data as well as correctly received data). The base station 105 may transmit the indication after receiving the HARQ feedback, and may indicate or identify the HARQ feedback (HARQ ACK/NACK for decoding success or failure, see Para [0063] NACK indicating a failed attempt to decode the information, and Para [0068-0071]) HARQ feedback using UCI, sPUCCH carrying an ACK or NACK) to be cleared from the buffer, within the indication See also (Fig. 4, 435, Para [0096])).

XI teaches wherein storing the feedback information comprises storing identification information for the at least one CB that was successfully decoded in a hard buffer (Para [0007]: If the data of the transport block is decoded successfully, the successfully decoded data is submitted to a higher layer for further processing; if the data of the transport block fails to be decoded, the terminal replaces data stored in a buffer corresponding to a HARQ process with the data that the terminal is attempting to decode. (Para [0014]) Each downlink HARQ process corresponds to a HARQ process ID).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of XIA to the system of CHENDAMARAI in order to take the advantage of method improving decoding accuracy of a terminal performing reliable decoding for initial transmission (or retransmission) (XIA: ABSTRACT).

Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.
claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai et al. (US20170346605, of IDS, hereinafter ‘CHENDAMARAI’) in view of Xia et al. (US20170135080, of IDS, hereinafter ‘XIA’) with evidenced by Wong et al. (US20190386791. Hereinafter ‘WONG’).
Regarding claim 4, CHENDAMARAI teaches storing at least one code block (CB) that was decoded and storing a cyclic redundant check (CRC) of the at least one CB, the at least one CB being among the data transmitted from the base station (Para [0063]: HARQ may include a combination of error detection (e.g., using a cyclic redundancy check (CRC)) (CRC is as well received along with the downlink data transmission) and retransmission (e.g., using an automatic repeat request (ARQ)). In Incremental Redundancy HARQ, incorrectly received data may be stored in a buffer and combined with subsequent transmissions to improve the overall likelihood of successfully decoding the data. (Para [0071]) An sPUCCH may also carry an ACK or NACK for those subframes which meet a HARQ feedback timeline (e.g., an N+4 timeline, where N is the subframe in which a particular downlink transmission is received and HARQ feedback for that particular downlink transmission is provided. (Fig. 4, Para [0093]) At 405, base station 105-b may transmit, and UE 115-b may receive, a 
CHENDAMARAI does not explicitly disclose storing at least one code block (CB) that was successfully decoded.
In an analogous art, XIA teaches storing at least one code block (CB) that was successfully decoded (Para [0007]: If the data of the transport block is decoded successfully, the successfully decoded data is submitted to a higher layer for further processing; if the data of the transport block fails to be decoded, the terminal replaces data stored in a buffer corresponding to a HARQ process with the data that the terminal is attempting to decode. (Para [0019]) Downlink data is delivered over a downlink shared channel DL-SCH associated with RA-RNTI or SI-RNTI. (Para [0022]) PDSCH to which the DL-SCH is mapped is indicated by a PDCCH including a CRC (indicating CRC linked to Downlink data code block over DL-SCH), as evidenced by WONG (Para [0094]) determine whether the eMBB TB is successfully decoded (i.e. passes the CRC check) and transmits the appropriate HARQ feedback).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of XIA to the system of CHENDAMARAI in order to take the advantage of method improving decoding accuracy of a terminal performing reliable decoding for initial transmission (or retransmission) (XIA: ABSTRACT).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yin et al. (US20200404692). describing PUCCH collision handling for multi-slot long PUCCH in 5G NR
Yin et al. (US20200374045). describing codebook determination of HARQ-ACK multiplexing with fallback downlink control information (DCI) and code block group (CBG) configurations
Liu et al. (US20200336262). describing method and device in communication node for wireless communication
Xu et al. (US20200313802). describing dynamic termination of hybrid automatic repeat request retransmissions
Hwang et al. (US20190363857). describing method for transmitting HARQ ACK/NACK signal in NB IOT
Salem et al. (US20190253200). describing systems and methods for allocation of uplink control channel resources in unlicensed spectrum
Rudolf et al. (US20190268930). describing 5G NR data delivery for flexible radio services

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413